DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 4/28/2022, with respect to the rejection(s) of claim(s) 1, 2, 8, 9, 11, 14, 17, 20, 21, 25, 28, 32-33, 35, 38, 40, 43, and 45-48 under 35 U.S.C. 103 have been fully considered and are persuasive. As such, this current action is Non-Final.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph 91 recites apertures 435.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 91 recites apertures 435. This appears to be a typo as the apertures are previously referred to with reference numeral 620.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35 recites the fluid restrictions having an average length that does not exceed an average dimension of the apertures which appears to contradict the limitation of claim 1 requiring the fluid restrictions having a length exceeding a dimension of the apertures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 8, 9, 11, 14, 17, 18, 20, 21, 25, 28, 31 - 33, 35, 38, 40, 43 - 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2004/0030304 A1), hereinafter Hunt, in view of Vinton (US 2012/0046603 A1), and Hartwell et al. (US 2017/0143552 A1), hereinafter Hartwell.

Regarding claim 1, Hunt teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract) comprising a first layer comprising a manifold having a plurality of through holes (Figs. 1 and 2, elements 28 and 32); a second layer adjacent to the first layer, the second layer comprising a polymer film (Figs. 1 and 2, elements 30 and 34) having a plurality of fluid restrictions, and a cover adjacent to the first layer, the cover comprising a polymer drape (Figs. 1 and 2, element 14; Paragraphs 38 and 39).
Hunt does not explicitly disclose the fluid restrictions being normally closed, a third layer disposed adjacent to the second layer, the third layer comprising gel having a plurality of apertures sized such that one or more of the fluid restrictions and a portion of the second layer is exposed through at least one of the apertures in the third layer, wherein one or more of the fluid restrictions includes a length that exceeds a dimension of the one or more apertures such that the length extends across an edge of the aperture.
In the same field of endeavor, Vinton teaches a multilayer, fenestrated wound dressing (Figs. 1-4; Abstract, Paragraphs 9 and 16 also describe exudate removal; Page 5, left column, lines 1 - 4 also indicates use with negative pressure) using slits made in a polymer film (Paragraph 20 indicates polyurethane; Paragraph 30 of Hunt also indicates polyurethane) as elastomeric valves that are normally closed (Paragraphs 11, 15, and 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid restrictions of Hunt to explicitly be closed as taught by Vinton so as to beneficially regulate exudate removal and would allow for self-regulation of flow therethrough (Paragraphs 15-16 of Vinton).
Hunt and Vinton still do not disclose a third layer disposed adjacent to the second layer, the third layer comprising gel having a plurality of apertures sized such that one or more of the fluid restrictions and a portion of the second layer is exposed through at least one of the apertures in the third layer, wherein one or more of the fluid restrictions includes a length that exceeds a dimension of the one or more apertures such that the length extends across an edge of the aperture.
In the same field of endeavor, Hartwell teaches a multilayer wound dressing (Figs. 1, 2, and 3A - 3C; Abstract) comprising a film layer (Fig. 3B, elements 350 and 360) comprising a gel (Paragraph 58 indicates a hydrocolloid or silicone adhesive) having openings (end of Paragraph 58 indicates how the gel is also perforated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Hunt to comprise the gel layer of Hartwell.  Doing so would predictably allow for flow through the layers of Hunt while also improving integrity of the dressing (Paragraph 59 of Hartwell). Hartwell further teaches suitable carrier materials for said gel layer are perforated elastic sheets, including those made of polyethylene or polyurethane films (Paragraphs 57 - 58) analogous to the bottom layer disclosed by Hunt.
Hunt, Vinton, and Hartwell still do not explicitly teach the apertures sized such that one or more of the fluid restrictions and a portion of the second layer is exposed through at least one of the apertures in the third layer, wherein one or more of the fluid restrictions includes a length that exceeds a dimension of the one or more apertures such that the length extends across an edge of the apertures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hunt, Vinton, and Hartwell to have the apertures sized to be smaller than the fluid restriction, which would thus result in a portion of the second layer is exposed through at least one of the apertures in the third layer, and one or more of the fluid restrictions including a length that exceeds a dimension of the one or more apertures such that the length extends across an edge of the apertures “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hunt, Vinton, and Hartwell would not operate differently with the claimed relative dimensions between the fluid restrictions and apertures since the proximal end of the apertures and fenestrations of Hunt, Vinton, and Hartwell are configured for negative pressure therapy in the same manner as Applicant. Further, Applicant places no criticality on the claimed configuration of relative dimensions, indicating simply that the apertures “may” be sized as such (Paragraph 91 of Applicant’s specification; Paragraph 91 further indicates the apertures and fluid restrictions may be the same size as well as other configurations of relative dimensions or even that the apertures being so large as to expose multiple fluid restrictions).

Regarding claim 2, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches the plurality of through-holes has an effective diameter being between 2 mm and 10 mm (specifically 3mm to 6 mm; Paragraph 33).

Regarding claim 8, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches the plurality of through-holes being formed into an array (Paragraphs 16 and 33).

Regarding claim 9, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches said through holes being offset from the fluid restrictions (Figs. 1 and 2, elements 32 and 34).

Regarding claim 11, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches the manifold comprising reticulated foam (Fig. 1, element 36; Paragraphs 30 and 34).

Regarding claim 14, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches the second polymer layer being made from polyurethane (Paragraph 30). As Applicant also discloses polyurethane being a suitable, hydrophobic material for the second layer (Paragraph 58), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). As such, Hunt inherently discloses the second polymer layer is hydrophobic.

Regarding claim 17, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches said fluid restrictions comprising a plurality of slots (Paragraph 33) having a length between 3 mm and 6 mm. They do not explicitly disclose the slots having a length less than 5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slots from between 3 mm and 6 mm to between 3 mm and 5 mm (i.e. less than 5 mm) as applicant appears to have placed no criticality on the claimed range (Paragraph 7 of Applicant’s specification indicates the slots “may” be within the claimed range “in some examples”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 18, the combination of Hunt, Vinton, and Hartwell substantially discloses the claimed invention. Hunt further teaches said fluid restrictions comprising a plurality of slots (Paragraphs 15 and 16) with a length of 3 - 6 mm (Paragraph 33). 
Vinton further teaches said perforations having a length between 1.5 and 3 mm, and said length being beneficial for the regulation of exudate removal (Paragraph 16).
Therefore, the length of the slits or slots is disclosed to be a result affective variable affecting the removal of exudate from the wound. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the length of the slots of Hunt, Vinton, and Hartwell to less than 2 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 20, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed.
As stated above, Vinton teaches using slits made in a polymer film (Paragraph 20 indicates polyurethane; Paragraph 30 of Hunt also indicates polyurethane) as elastomeric valves that are normally closed under atmospheric pressure (Paragraphs 11, 15, and 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid restrictions of Hunt to explicitly be closed as taught by Vinton so as to beneficially regulate exudate removal and would allow for self-regulation of flow therethrough (Paragraphs 15-16 of Vinton).

Regarding claim 21, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches the fluid restrictions comprising fenestrations (i.e. slots) in the polymer film (Fig. 1 and 2, element 34; Paragraph 15).
As stated above, Vinton teaches using slits made in a polymer film (Paragraph 20 indicates polyurethane; Paragraph 30 of Hunt also indicates polyurethane) as elastomeric valves that are normally closed under atmospheric pressure (Paragraphs 11, 15, and 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid restrictions of Hunt to explicitly be closed as taught by Vinton so as to beneficially regulate exudate removal and would allow for self-regulation of flow therethrough (Paragraphs 15-16 of Vinton).

Regarding claim 25, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches the cover comprising a margin that extends beyond the first layer and the second layer, and an adhesive disposed in the margin (Figs. 1 and 2, element 14; Paragraph 39).

	Regarding claim 28, the combination of Hunt, Vinton, and Hartwell substantially discloses the claimed invention. Hartwell further teaches said gel being made of silicone (Paragraph 58).
As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Hunt to comprise the silicone gel layer of Hartwell. Doing so would predictably allow for flow through the layers of Hunt while also serving to improve dressing integrity (Paragraph 59 of Hartwell). Hartwell further teaches suitable carrier materials for said gel layer are perforated elastic sheets, including those made of polyethylene or polyurethane films (Paragraphs 57 - 58) analogous to the bottom layer disclosed by Hunt.

Regarding claim 31, the combination of Hunt, Vinton, and Hartwell substantially disclose the invention as claimed.
Vinton further teaches said perforations having a length between 1.5 and 3 mm, and said length being beneficial for the regulation of exudate removal (Paragraph 16).
Therefore, just as the size of the slits or slots of the second layer is disclosed to be a result affective variable affecting the removal of exudate from the wound, the size of the apertures of the gel layer would similarly affect flow through the wound dressing and removal of exudate from the wound. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the effective diameter of the apertures to be between 2 mm and 5 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 32, the combination of Hunt, Vinton, and Hartwell substantially discloses the claimed invention. Hartwell further teaches suitable carriers for said gel layer being are perforated plastic sheets, including those made of polyethylene or polyurethane films (i.e. film 30 of Hunt; disclosed Paragraphs 57 - 58 of Hartwell) and said gel layer being intended for contact with the wound or sore (i.e. is lower than the original contact layer 350). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date to specifically place the third gel layer at the bottom of the second layer of Hunt for the above reasons. Doing so would then result in the first and second layers being enclosed between the third layer and the cover.

	Regarding claim 33, the combination of Hunt, Vinton, and Hartwell substantially discloses the claimed invention. Hartwell further teaches the plurality of apertures being registered with perforations (Paragraphs 10, 67, and 68 all indicate how the through holes and fluid restrictions should be aligned to allow for viewing the wound site). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when incorporating the gel layer of Hartwell, to register the gel apertures with the fluid restrictions of Hunt. Doing so would ensure a medical professional can inspect the wound (Paragraph 67 of Hartwell indicates making viewing portals).

Regarding claim 35, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed
As previously stated, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hunt, Vinton, and Hartwell to have the apertures sized to be smaller than the fluid restriction, which would thus result in a portion of the second layer is exposed through at least one of the apertures in the third layer, and one or more of the fluid restrictions including a length that exceeds a dimension of the one or more apertures such that the length extends across an edge of the apertures “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hunt, Vinton, and Hartwell would not operate differently with the claimed relative dimensions between the fluid restrictions and apertures since the proximal end of the apertures and fenestrations of Hunt, Vinton, and Hartwell are configured for negative pressure therapy in the same manner as Applicant. Further, Applicant places no criticality on the claimed configuration of relative dimensions, indicating simply that the apertures “may” be sized as such (Paragraph 91 of Applicant’s specification; Paragraph 91 further indicates the apertures and fluid restrictions may be the same size as well as other configurations of relative dimensions or even that the apertures being so large as to expose multiple fluid restrictions).
Further, it would have been obvious to a person of ordinary skill in the art before the effective filling date that having a smaller aperture beneath the fluid restrictions would inherently limit an effective size of said fluid restrictions as the portions of the fluid restriction that extend across the edges of the apertures would be at least partially obstructed by the third layer.

Regarding claim 38, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches the polymer film not extending through the through-holes of the first layer (Figs. 1 and 2 shows the film 30 not extending into through-holes 32).

Regarding claim 40, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches a fluid port coupled to the cover (Figs. 1 and 2, elements 16 and 18) the fluid port configured to be coupled to a fluid conductor (Paragraph 40).

Regarding claim 43, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as described in claim 1.
Hunt further teaches a negative pressure source fluidly coupled to the manifold through the cover layer (Paragraphs 38 and 40).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Vinton, and Hartwell teach a method for treating a wound with negative pressure, the method comprising applying a dressing according to claim 1 to the wound; fluidly coupling a negative pressure source to the dressing and delivering a therapeutic level of negative pressure from the negative pressure source (Paragraph 24).

Regarding claim 44, the combination of Hunt, Vinton, Hartwell substantially discloses the invention as claimed.
Vinton further teaches using an instillation fluid (i.e. healing agents; Paragraph 12).
It would have been obvious to a person of ordinary skill in the art before the effective filling date to have modified the invention of Hunt, Vinton, and Hartwell to comprise a source of instillation fluid coupled to the manifold. Doing so would be beneficial to the wound in allowing for the supply of therapeutic agents to be used in conjunction with negative pressure therapy. Further, as Hunt, Vinton, and Hartwell teaches all the structure of the device used in method claim 43, it would further be obvious that the wound dressing of Hunt is similarly capable of use with a source of instillation fluid (either through the same supply line or with an alternate supply line).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Vinton, and Hartwell teaches the method of claim 43 further comprising fluidly coupling a source of instillation fluid to the dressing.

Regarding claim 45, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches the cover comprising a margin that extends beyond the first layer and the second layer, and an adhesive disposed in the margin for sealing with the skin (Figs. 1 and 2, element 14; Paragraph 39).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Vinton, and Hartwell teaches the method of claim 32 wherein applying the dressing comprises sealing the dressing to the epidermis adjacent to the wound.

Regarding claim 46, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches the cover may be trimmed such that it overlaps the wound edge (Paragraph 18).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Vinton, and Hartwell teaches the method of claim 43 wherein applying the dressing comprises sealing the dressing to the epidermis adjacent to the wound.

Regarding claim 47, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt further teaches the cover comprising a margin that extends beyond the first layer and the second layer, and an adhesive disposed in the margin for sealing with the skin (i.e. the wound is on the skin surface of the body; Figs. 1 and 2, element 14; Paragraph 39).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Vinton, and Hartwell teaches the method of claim 43 wherein the wound is a surface wound.

Regarding claim 48, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Further, as the combination of references teaches all the structure of the claimed invention, and also discloses it is designed for “long term” wound care (Abstract), the device of Hunt would be capable of treating a wound for at least 7 days.
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hunt, Vinton, and Hartwell teaches the dressing remains on the wound for at least 7 days.

Claims 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt, Vinton, and Hartwell as applied to claim 1, and further in view of Sigurjonsson et al. (US 2004/0138604 A1), hereinafter Sigurjonsson.

Regarding claim 5, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. They do not explicitly disclose the plurality of through-holes being spaced about 2 mm on center and or are spaced about 10 mm on center.
In the same field of endeavor, Sigurjonsson teaches a perforated wound dressing (Figs. 1, and 10 - 12). Sigurjonsson further teaches a series of cylindrical through-holes (i.e. receptacles) in a first layer (Figs. 1 and 13, elements 16 and 18; Paragraph 42). Sigurjonsson further teaches that the spacing of these through holes affects fluid absorption (Paragraphs 63 and 89).
Therefore, the spacing between through-holes is disclosed to be a result affective variable affecting fluid absorption through the perforated layer. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the spacing of the through-holes of Hunt, Vinton, and Hartwell to be spaced about 2 mm on the center and/or are spaced about 10 mm on the center as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 15, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt does not explicitly disclose the polymer film on the second layer being polyethylene, rather Hunt uses a polymer film made of polyurethane.
In the same field of endeavor, Sigurjonsson teaches a perforated wound dressing (Figs. 1, and 10 - 12) comprising a facing layer (second, bottom layer; Fig. 10 and 13; element 12) made of polyurethane, polyethylene, or other suitable polymers (Paragraph 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the polyurethane material of Hunt, Vinton, and Hartwell with polyethylene as taught by Sigurjonsson would achieve the predictable result of providing a soft, flexible, conformable, non-irritating base layer (Recognized in Paragraph 94 of Sigurjonsson).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).

Regarding claim 16, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. Hunt does not explicitly disclose the polymer film on the second layer being polyethylene having an area density of less than 30 grams per square meter.
In the same field of endeavor, Sigurjonsson teaches a perforated wound dressing (Figs. 1, and 10 - 12) comprising a facing layer (second, bottom layer; Fig. 10 and 13; element 12) made of polyurethane, polyethylene, or other suitable polymers (Paragraph 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the polyurethane material of Hunt, Vinton, and Hartwell with polyethylene as taught by Sigurjonsson would achieve the predictable result of providing a soft, flexible, conformable, non-irritating base layer (Recognized in Paragraph 94 of Sigurjonsson).
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).
Hunt, Vinton, and Sigurjonsson still do not teach said polymer film having an area density of less than 30 grams per square meter.
However, it would have been obvious to a person of ordinary skill in the art before the effective filling date that adjusting the density of the polymer layer would affect the durability and flexibility of said layer. As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the density of the polymer to be less than 30 grams per square meter as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, Vinton, and Hartwell, as applied to claim 1 above, and further in view of Wilkes et al. (US 2009/0293887 A1), hereinafter Wilkes.

Regarding claim 12, the combination of Hunt, Vinton, and Hartwell substantially discloses the invention as claimed. The do not explicitly teach said reticulated foam being compressed and/or felted.
In the same field of endeavor, Wilkes teaches a negative pressure therapy dressing (Fig. 3, 10 - 12; Paragraph 80). Wilkes also teaches the use of reticulated foam that is later felted (Paragraph 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the reticulated foam of Hunt with the specifically felted foam of Wilkes would achieve the predictable result of providing an equivalent distribution layer to distribute reduced pressure and fluids that was resized to fit the needs of the dressing.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt, Vinton, and Hartwell as applied to claim 1, and further in view of Fabo (US 5,635,201).

	Regarding claim 27, the combination of Hunt, Vinton, and Hartwell substantially discloses the claimed invention. Hartwell further teaches said gel layer being a polymer gel (Paragraph 58 indicates silicone).
	Hartwell does not explicitly disclose the gel having a coat weight of 250 grams per square centimeter.
	In the same field of endeavor, Fabo teaches a wound dressing comprising a perforated polymer carrier material (Fig. 1, element 2) and a perforated gel layer (Figs. 1 - 2, element 3). Fabo also teaches the hardness of the gel (which would be affected by density) being relevant in the effectiveness of the dressing (Col. 5, lines 31 - 38). Thus, Fabo teaches the same slitted polymer film (Col. 3, lines 14 - 17) comprising the same silicone gel layer (Col. 4, lines 37 - 42) as Hunt/Hartwell.
Therefore, Fabo teaches the density (i.e. hardness) of the polymer gel is a result affective variable impacting its effectiveness in a wound dressing (e.g. durability, conformability, etc.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date to modify the density of the gel layer to be 250 grams per square centimeter as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, Applicant has placed no criticality on the claimed density, merely indicating said coat weight “may be suitable for some embodiments (Paragraph 9 of Applicant’s specification; Paragraph 7 also indicates a coat weight of 450 grams would also be suitable).

Claims 41-42 are rejected under 35 U.S.C. 103 as being obvious over Hunt in view of Vinton, Hartwell, and Coulthard et al. (US 2015/0119833 A1), hereinafter Coulthard.

Regarding claim 41, the combination of Hunt teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract) comprising a first layer comprising a manifold having a plurality of through holes (Figs. 1 and 2, elements 28 and 32); a second layer adjacent to the first layer, the second layer comprising a polymer film (Figs. 1 and 2, elements 30 and 34) having a plurality of fluid restrictions, and a cover adjacent to the first layer, the cover comprising a polymer drape (Figs. 1 and 2, element 14; Paragraphs 38 and 39).
Hunt further teaches a negative pressure source fluidly coupled to the manifold through the cover layer (Paragraphs 38 and 40).
Hunt does not explicitly teach the fluid restrictions expanding in response to a pressure gradient across the polymer film, a third layer disposed adjacent to the second layer, the third layer comprising a gel having a plurality of apertures disposed through a periphery and an interior portion of the third layer, wherein the plurality of apertures in the periphery are larger than the plurality of apertures in the interior portion, and wherein one or more of the plurality of apertures in the interior portion wherein one or more plurality of the apertures in the interior portion are sized such that a portion of the second layer extends freely across at least one of the apertures in the third layer wherein one or more of the fluid restrictions includes a length that exceeds a dimension of the one or more apertures such that the length extends across an edge of the aperture.
In the same field of endeavor, Vinton teaches a multilayer, fenestrated wound dressing (Figs. 1-4; Abstract, Paragraphs 9 and 16 also describe exudate removal; Page 5, left column, lines 1 - 4 also indicates use with negative pressure ) using slits made in a polymer film (Paragraph 20 indicates polyurethane; Paragraph 30 of Hunt also indicates polyurethane) as elastomeric valves that are normally closed (Paragraphs 11, 15, and 16, thus the fluid restrictions would open or expand in response to a pressure gradient across the film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid restrictions of Hunt to explicitly be closed as taught by Vinton so as to beneficially regulate exudate removal and would allow for self-regulation of flow therethrough (Paragraphs 15-16 of Vinton).
Hunt and Vinton still do not explicitly teach a third layer disposed adjacent to the second layer, the third layer comprising a gel having a plurality of apertures disposed through a periphery and an interior portion of the third layer, wherein the plurality of apertures in the periphery are larger than the plurality of apertures in the interior portion, and wherein one or more of the plurality of apertures in the interior portion wherein one or more plurality of the apertures in the interior portion are sized such that a portion of the second layer extends freely across at least one of the apertures in the third layer wherein one or more of the fluid restrictions includes a length that exceeds a dimension of the one or more apertures such that the length extends across an edge of the aperture.
In the same field of endeavor, Hartwell teaches a multilayer wound dressing (Figs. 1, 2, and 3A - 3C; Abstract) comprising a film layer (Fig. 3B, elements 350 and 360) comprising a gel (Paragraph 58 indicates a hydrocolloid or silicone adhesive) having openings (end of Paragraph 58 indicates how the gel is also perforated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Hunt to comprise the gel layer of Hartwell. Doing so would predictably allow for flow through the layers of Hunt while also improving integrity of the dressing (Paragraph 59 of Hartwell). Hartwell further teaches suitable carrier materials for said gel layer are perforated elastic sheets, including those made of polyethylene or polyurethane films (Paragraphs 57 - 58) analogous to the bottom layer disclosed by Hunt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Hunt to comprise the gel layer of Hartwell. Doing so would predictably allow for flow through the layers of Hunt while also improving integrity of the dressing (Paragraph 59 of Hartwell). Hartwell further teaches suitable carrier materials for said gel layer are perforated elastic sheets, including those made of polyethylene or polyurethane films (Paragraphs 57 - 58) analogous to the bottom layer disclosed by Hunt.
Hunt, Vinton, and Hartwell still do not explicitly teach the apertures sized such that a portion of the second layer is exposed through at least one of the apertures in the third layer, wherein one or more of the fluid restrictions includes a length that exceeds a dimension of the one or more apertures such that the length extends across an edge of the apertures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hunt, Vinton, and Hartwell to have the apertures sized to be smaller than the fluid restriction, which would thus result in a portion of the second layer being exposed through at least one of the apertures in the third layer, and one or more of the fluid restrictions including a length that exceeds a dimension of the one or more apertures such that the length extends across an edge of the apertures “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hunt, Vinton, and Hartwell would not operate differently with the claimed relative dimensions between the fluid restrictions and apertures since the proximal end of the apertures and fenestrations of Hunt, Vinton, and Hartwell are configured for negative pressure therapy in the same manner as Applicant. Further, Applicant places no criticality on the claimed configuration of relative dimensions, indicating simply that the apertures “may” be sized as such (Paragraph 91 of Applicant’s specification; Paragraph 91 further indicates the apertures and fluid restrictions may be the same size as well as other configurations of relative dimensions or even that the apertures being so large as to expose multiple fluid restrictions).
Hunt, Vinton, and Hartwell still do not teach the apertures in the third layer in the periphery are larger than the plurality of apertures in the interior portion.
In the same field of endeavor, Coulthard teaches a wound dressing comprising a silicone gel contact layer (Fig. 4A; Abstract and Paragraph 34) in which the apertures in the periphery are larger than the apertures in the interior portion (Fig. 4A, elements 160a - 160c; Abstract and Paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of the gel layer of Hunt, Vinton, and Hartwell to comprise apertures that are larger in the periphery than in the interior portion. Doing so would predictably allow for analogous exudate removal as the larger apertures would still allow for flow through the fluid restrictions. Further, it would be obvious to do so to control the adherence of the base layer and wound dressing (recognized in Paragraphs 31 - 32 of Coulthard).
The combination of Hunt, Vinton, Hartwell, and Coulthard still do not explicitly teach a portion of the second layer is exposed through at least one of the apertures in the third layer.
However, as previously stated, Hunt teaches fluid restrictions with the same shape, being formed in the same material having the same physical properties as Applicant, and Vinton also teaches said fluid restrictions being closed when unstrained.
As such, it follows naturally that a portion of the second layer would also be exposed through the apertures in the third layer in the same manner as shown in Fig. 8 of Applicant’s specification (also since the apertures and fenestrations would be aligned as taught by Hartwell, as the fenestrations would pull the second layer together when closed).

Regarding claim 42, the combination of Hunt, Vinton, Hartwell, and Coulthard substantially discloses the invention as claimed.
Vinton further teaches using an instillation fluid (i.e. healing agents; Paragraph 12).
It would have been obvious to a person of ordinary skill in the art before the effective filling date to have modified the invention of Hunt, Hartwell, and Coulthard to comprise a source of instillation fluid coupled to the manifold. Doing so would be beneficial to the wound in allowing for the supply of therapeutic agents to be used in conjunction with negative pressure therapy. Further, as Hunt, Hartwell, and Coulthard teach all the structure of claim 41, it would further be obvious that the wound dressing of Hunt and Coulthard is similarly capable of use with a source of instillation fluid (either through the same supply line or with an alternate supply line).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 29 of copending Application No. 15,997,841 (reference application).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 25 of the current application and claim 1 of Patent No. 10,195,406 lies in the fact that the issued Patent claims includes more elements and is thus more specific. Thus, the invention of Patent No. 10,195,406 is in effect a “species” of the “generic” invention of current application claim 25. It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
	In particular, claim 1 of copending Application No. ‘841 requires fluid restrictions having a raised edge, which are a more specific form of the more generically described fluid restrictions of the instant application.
	Further, claim 1 of the instant application recites the one or more fluid restrictions including a length that exceeds a dimension of one or more of the apertures. This limitation is found in claim 29 of copending Application No. ‘841
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented, however; a Notice of Allowance has been mailed for copending Application No. ‘841. Once copending Application No. ‘841 is patented, the above rejection will no longer be provisional.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bengtson (US 2020/0282113 A1) discloses a wound drainage device having slits that act as elastomeric valves (Paragraphs 89-90)
Webster (US 4,541,426 A) discloses a wound dressing which illustrates the inherent valve-like behavior of slits in a polymer film (Abstract).
Gilpatrick (US 3,930,096 A) discloses a fenestrated film with the same structure and behavior as Applicant’s invention.
Goldman (US 3,654,060 A) discloses a similar fenestrated film.
Kanchangar et al. (US 2017/0209312 A1) discloses an analogous wound dressing with a multilayer perforated laminate (Fig. 3, element 130).
Abuelyaman et al. (US 2003/0203011 A1) discloses an analogous wound dressing device comprising multiple perforated layers in the silicone gel layer.
Thomas et al. (US 6,019,511 A) discloses a multilayer laminate having different sized apertures between layers.
Karami et al. (US 5,308,313 A) discloses a multilayer wound dressing having a contact layer and fenestrated film layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781